Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered May 9,1980, convicting him of robbery in the first degree, robbery in the second degree (three counts), and burglary in the first and second degrees, upon a jury verdict, and imposing sentence in absentia. Judgment modified, on the law, by vacating the sentences imposed. As so modified, judgment affirmed and matter remitted to Criminal Term for a hearing and resentencing in accordance herewith. As the District Attorney candidly concedes, a hearing was required when defense counsel at sentencing asserted that defendant’s predicate felony conviction was obtained in derogation of his constitutional rights (see CPL 400.21, subds 5, 7, par [b]; People u Barrows, 65 AD2d 625; People v Fraser, 54 AD2d 965; cf. People v De Berry, 73 AD2d 652). We have considered the other contentions raised by defendant and find them to be without merit (see People v Guzman, 89 AD2d 14 and People v Wells, 89 AD2d 1020 with respect to defendant’s claim as to the Grand Jury). O’Connor, J. P., Bracken, Niehoff and Boyers, JJ., concur.